955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mario CASTRILLON, Defendant-Appellant.
No. 90-5529.
United States Court of Appeals, Fourth Circuit.
Submitted May 15, 1991.Decided Feb. 20, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (CR-89-159-B)
Stephen J. Kalista, Big Stone Gap, Va., for appellant.
E. Montgomery Tucker, United States Attorney, Jerry W. Kilgore, Assistant United States Attorney, Abingdon, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Mario Castrillon appeals the sentence he received after his guilty plea to conspiracy to distribute cocaine (21 U.S.C. § 846) (1988).   We affirm.


2
Castrillon contends on appeal that the district court erred in determining the quantity of cocaine involved, in finding that he was a leader or organizer of a criminal activity with five or more participants, and in refusing to award him a two-level reduction for acceptance of responsibility.   After reviewing the record on appeal, we cannot say that any of these factual findings were clearly erroneous.


3
Castrillon also maintains that the district court sentenced him at the top of the applicable guideline range because he is Columbian, although national origin is not a factor which may be considered in determining a sentence.   We find that the district court's comment about Castrillon's nationality was no more than a comment on the facts and not an indication of any prejudice.   The court explained that it was imposing a sentence at the top of the guideline range because of the seriousness of the offense.


4
We therefore affirm the judgment of the district court.   Castrillon's motion to file a supplemental brief is granted.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.